DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anantharam et al (hereinafter “Anantharam”), US Pub.2016/0366046 A1.
Regarding claims 1 and 11, Anantharam discloses a method and apparatus used in virtual network, comprising: presenting, by a first interface card in a first computing device to a processor in the first computing device (fig. 4, a virtual switch agent 410 inherently comprises an interface card to connect with API agent 414, wherein the virtual switch agent 410 inherently comprises a processor), a virtual interface switch (VIS) virtually coupled to an interface port of the processor within the first computing device (virtual switch 406, 408 coupled to an interface port of the virtual switch agent 410); presenting to the processor that a target device is coupled to the VIS via a virtual interface of the VIS within the first computing device (Virtual machine (VM) 420s, 422s coupled to virtual switch 406 and 408), wherein the target device is reachable from the first computing device via a second interface card of a second computing device (VM 420s and 422 are reachable from the virtual switch agent 410 via a second interface card from second Host 2), wherein the first and second interface cards are coupled via at least a first fabric and a second fabric (see fig. 1 and 4SDN controller), and wherein a respective fabric includes one or more switching devices facilitating communication based on a corresponding fabric switching protocol and is managed by a fabric manager (policy manager 404); determining, at the first interface card, that a set of packets are directed to the target device in response to determining that the set of packets are issued to the virtual interface of the VIS from the processor (see service chains shown in fig. 7-9); obtaining the set of packets directed to the target device from the interface port of the processor (see fig. 4); and forwarding, to the second interface card, a first subset of the set of packets via the first fabric and a second subset of the set of packets via the second fabric (see fig. 4).  
Regarding claim 2 and 12, Anantharam system inherently comprises the step determining that the processor has initiated a discovery process via the interface port of the processor; and presenting the VIS to the discovery process as an interface switch providing one or more interfaces within the first computing device for coupling local devices based on information from one or more registers in the first interface card (routing data packet according to the routing information in the packet header, the virtual switch agent 410 inherently comprises memories).  
Regarding claims 3 and 13, Anantharam discloses further comprising encapsulating a respective packet of the set of packets with a fabric header, wherein the fabric header includes a set of identifiers corresponding to the first and second interface cards (see fig. 6, header 600, VNID 614, DIP 608; and p. [0041]-[0042], and [0070]: header encapsulation which may adhere to other overlay technologies, such as NVGRE, LISP, OTV, etc., which may include additional fields, less fields, and/or different fields than those shown in the exemplary packet format).  
Regarding claims 4 and 14, Anantharam discloses the method further comprising selecting a forwarding fabric from the first and second fabrics for the encapsulated packet based on a selection policy (Policy manager 404 forwards packet base on packet header information).  
Regarding claims 5 and 15, Anantharam discloses wherein the fabric header is based on one or more of: a message header associated with identifier routing, wherein the set of identifiers includes an originator identifier of the first interface card and a target identifier of the second interface card; and a network encapsulation header associated with a networking protocol, wherein the networking protocol is one or more of: an Ethernet protocol, an Internet Protocol (IP), a fabric protocol, and a Gen-Z protocol (see fig. 6, and p. [0041]-[0042], and [0070]: header encapsulation).  
Regarding claims 9 and 19, Anantharam discloses further comprising receiving binding information associated with a second VIS presented by the second interface card, wherein the target device is bound to the second VIS and the second VIS is bound to the VIS (see fig. 4 and 6, packet encapsulation 600 for routing packet).  
Regarding claims 10 and 20 , Anantharam discloses further comprising: obtaining binding information associated with the target device from the fabric manager; maintaining a mapping between virtual and physical bindings of the target device based on the binding information (see fig, 4 and 6 routing information of data packets).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anantharam as shown above.
Regarding claims 6 and 16, Anantharam does not disclose the method further comprising: receiving, by the first interface card, a second set of packets from the second interface card of the second computing device, wherein a first subset of the second set of packets is received via the first fabric and a second subset of the second set of packets is received via the second fabric; and ordering the second set of packets based on corresponding sequence numbers. Examiner takes official notice these features are well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known features into the system disclosed by Anantharam for routing data packet to destinations. 
Regarding claims 7 and 17, Anantharam does not disclose the method further comprising: determining that the first fabric has become unavailable; and resending unacknowledged packets in the first subset of the set of packets via the second fabric. Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Anantharam for guarantee quality of service. 
Regarding claims 8 and 18, Anantharam does not disclose the method further comprising: pausing forwarding of subsequent packets via the first fabric in response determining that the first fabric has become unavailable; and reallocating buffers associated with the first fabric to the second fabric.  Examiner takes official notice this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the well-known feature into the system disclosed by Anantharam for guarantee quality of service. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI D HOANG/Primary Examiner, Art Unit 2463